Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1, 2, and 4-20 in the reply filed on February 1, 2022 is acknowledged.  The traversal is on the ground(s) that “a search of the pending claims would reveal references relevant to all Species I-IV, if any such references exist. Further, Applicant respectfully submits that claims 1, 2, and 4-7 are generic to at least Species I, III, and IV, and that claims 8 and 10-20 are generic to at least Species III and IV.”.  This is not found persuasive because Applicant’s specification pages 2-3 notes that each of the noted figures is grouped into respective embodoments.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “distribution portion (not shown in Figures 2,5)”, “..a bridge (Applicant’s 216; Figure 2; 416; Figure 5) surrounding the distribution portion (Applicant’s 164; Figure 1; not shown in Figures 2,5), wherein the bridge (Applicant’s 216; Figure 2; 416; Figure 5) couples the distribution portion (Applicant’s 164; Figure 1; not shown in Figures 2,5) to a coupling portion (Applicant’s 466; Figure 5).” must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 16 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Horie; Kuniaki et al. (US 6387182 B1) in view of, if necessary, Fovell; Richard et al. (US 10780447 B2). Horie teaches a faceplate (20; Figure 1,2) for processing substrates, comprising: a body (20; Figure 1,2) formed from a heater layer (68,78; Figure 2-Applicant’s 204; Figure 2; 404; Figure 5) and an electrode layer (60,62; Figure 2-Applicant’s 202; Figure 2; 402; Figure 5), wherein an outer diameter of the electrode layer (60,62; Figure 2-Applicant’s 202; Figure 2; 402; Figure 5) defines a distribution portion (66; Figure 2-Applicant’s 164; Figure 1; not shown in Figures 2,5; assumed to be 560; Figure 5) of the body (20; Figure 1,2); a plurality of apertures (84,82; Figure 2) formed through the body (20; Figure 1,2) within the distribution portion (66; Figure 2-Applicant’s 164; Figure 1; not shown in Figures 2,5; assumed to be 560; Figure 5); a heater (78; Figure 2; column 9; lines 16-25) disposed .
Horie further teaches:
The faceplate (20; Figure 1,2) of claim 1, wherein the bridge (62; Figure 2-Applicant’s 216; Figure 2; 416; Figure 5) is a thermal choke and has thickness less than a thickness of the coupling portion (12; Figure 1-Applicant’s 466; Figure 5) and a thickness of the distribution portion (66; Figure 2-Applicant’s 164; Figure 1; not shown in Figures 2,5; assumed to be 560; Figure 5), as claimed by claim 7. In response, Applicant has not provided sufficient distinguishing structural characteristics of Applicant's claimed invention to contrast the Examiner's cited prior art. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are 
The faceplate (20; Figure 1,2) of claim 1, wherein the bridge (62; Figure 2-Applicant’s 216; Figure 2; 416; Figure 5) comprises a thermal choke (62; Figure 2-Applicant’s 216; Figure 2; 416; Figure 5) and has a thickness smaller than a thickness of the body (20; Figure 1,2) and coupling portion (12; Figure 1-Applicant’s 466; Figure 5), as claimed by claim 16. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Horie’s electrode layer (60,62; Figure 2-Applicant’s 202; Figure 2; 402; Figure 5) is not decribed as functioning as an “electrode”. See Applicant’s claim 2. If the claimed feature is not considered an intended use claim recitation then Fovell teaches a similar temperature controlled electrode (114; Figure 1,1A ). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Horie to power Horie’s electrode layer (60,62; Figure 2-Applicant’s 202; Figure 2; 402; Figure 5) as taught by Fovell.
Motivation for Horie to power Horie’s electrode layer (60,62; Figure 2-Applicant’s 202; Figure 2; 402; Figure 5) as taught by Fovell is for plasma processing as taught by Fovell (column 4; lines 7-35).
Claim Rejections - 35 USC § 103
Claim 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Horie; Kuniaki et al. (US 6387182 B1) in view of Fovell; Richard et al. (US 10780447 B2). Horie is discussed above. Horie does not teach:
The faceplate (20; Figure 1,2) of claim 1, further comprising an electrode disposed within the electrode layer (60,62; Figure 2-Applicant’s 202; Figure 2; 402; Figure 5), as claimed by claim 2
The faceplate (20; Figure 1,2) of claim 1, wherein the body (20; Figure 1,2) comprises a ceramic material, as claimed by claim 4
Fovell is discussed above. Fovell further teaches:
The faceplate (160; Figure 1A) of claim 1, further comprising an electrode (166; Figure 1A) disposed within the electrode layer (158; Figure 1A-Applicant’s 202; Figure 2; 402; Figure 5), as claimed by claim 2
The faceplate (160; Figure 1,2) of claim 1, wherein the body (158,162; Figure 1A) comprises a ceramic material (column 5; lines 60-61), as claimed by claim 4
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Horie to add Fovell’s electrode (166; Figure 1A) including using ceramic materials as taught by Fovell.
Motivation for Horie to add Fovell’s electrode (166; Figure 1A) including using ceramic materials as taught by Fovell is for plasma processing with compliant materials as taught by Fovell (column 4; lines 7-35).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Horie; Kuniaki et al. (US 6387182 B1) and Fovell; Richard et al. (US 10780447 B2) in view of Dhindsa; Rajinder et al. (US 7712434 B2). Horie and Fovell are discussed above. Horie and Fovell do not teach:
the faceplate (20; Figure 1,2) of claim 4, wherein the ceramic material is aluminum nitride, as claimed by claim 5
The faceplate (20; Figure 1,2) of claim 1, further comprising a bonding layer (Applicant’s 306,406; Figure 4,5) disposed between the heater layer (68,78; Figure 2-Applicant’s 204; Figure 2; 404; Figure 5) and the electrode layer (60,62; Figure 2-Applicant’s 202; Figure 2; 402; Figure 5), as claimed by claim 6
Dhindsa teaches a thermally controlled body (Figure 5) formed from a heater layer (700; Figure 5) and an electrode layer (200; Figure 5) including an insulating layer (600; Figure 5) made of aluminum nitride (column 13; lines 20-30).
Dhindsa further teaches a bonding layer (505; Figure 4; column 12; lines 15-35-Applicant’s 306,406; Figure 4,5) disposed between the heater layer (700; Figure 5-Applicant’s 204; Figure 2; 404; Figure 5) and the electrode layer (200; Figure 4-Applicant’s 202; Figure 2; 402; Figure 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Horie to use aluminum nitride material of construction as taught by Dhindsa and for Horie to add Dhindsa’s bonding layer as taught by Dhindsa.
Motivation for Horie to use aluminum nitride material of construction as taught by Dhindsa is for “isolating RF power” as taught by Dhindsa (column 13; lines 20-30).
Motivation for Horie to add Dhindsa’s bonding layer as taught by Dhindsa is for structural rigidity.
Allowable Subject Matter
Claims 8-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The allowed claims are directed to multi-tiered/multi-functional gas distribution showerheads with heating, grounding, and electrode elements installed therein. Independent claims 8 and 14 recite subject matter not taught or suggested, alone or in combination, by the above cited closest prior art.

Conclusion
The prior art made of record relied upon and not relied upon is considered pertinent to applicant's disclosure. The below cited prior art teach similar functional and structural elements in part with the exception of the above cited prior art under the grounds of rejection.
US 20220010431 A1
US 20200399756 A1
US 20190226088 A1
US 20180096865 A1
US 20170365443 A1
US 20170069470 A1
US 20160017497 A1
US 20150226540 A1
US 20140227881 A1
US 20140076234 A1
US 20140027060 A1
US 20130180963 A1
US 20130040414 A1
US 20120273135 A1
US 20120234945 A1

US 20090223932 A1
US 20090151639 A1
US 20080093341 A1
US 20050221552 A1
US 20050000423 A1
US 20030205202 A1
US 20030070761 A1
US 20010042799 A1
US 11242600 B2
US 11043360 B2
US 10954595 B2
US 10872747 B2
US 10780447 B2
US 10550473 B2
US 10519545 B2
US 10062585 B2
US 10023959 B2
US 9816187 B2
US 9328419 B2
US 9057128 B2
US 9045828 B2
US 8764902 B2

US 7712434 B2
US 7661386 B2
US 7645341 B2
US 6905079 B2
US 6818096 B2
US 6453992 B1
US 6435428 B2
US 6387182 B1
US 5950925 A
US 5935337 A
US 5766364 A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	
/Rudy Zervigon/Primary Examiner, Art Unit 1716